                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


TYRECE L. EDWARDS,                                )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )               Case No. 19-2290-CM
LAWRENCE G. MICHEL, et al.,                       )
                                                  )
                       Defendants.                )
                                                _ )

                                                 ORDER

       Plaintiff Tyrece L Edwards brings this action pro se and in forma pauperis. On July 2, 2019,

Judge James P. O’Hara issued a Report and Recommendation analyzing whether the court has subject

matter jurisdiction over this case and concluding that it does not. The time to object to Judge O’Hara’s

Report and Recommendation has passed, and no objection has been filed. The court agrees with Judge

O’Hara’s analysis and conclusion, and therefore adopts the Report and Recommendation in its entirety.

This case is dismissed for lack of subject matter jurisdiction.

       IT IS THEREFORE ORDERED that the Report and Recommendation of Judge O’Hara

(Doc. 8) is adopted in full.

       IT IS FURTHER ORDERED that this case is dismissed for lack of subject matter

jurisdiction. The Clerk of Court is directed to enter judgment in favor of defendants and against

plaintiff. The case is closed.

       Dated this 29th day of July, 2019, at Kansas City, Kansas.


                                                        s/ Carlos Murguia__________
                                                        CARLOS MURGUIA
                                                        United States District Judge




                                                      -1-
